IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Ricky Tejada,                                  :
                             Appellant         :
                                               :
                      v.                       :    No. 484 C.D. 2021
                                               :    Submitted: December 17, 2021
Sue Dowd, Rene Styka and                       :
Jonathan Simpson                               :



BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge1
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                           FILED: May 25, 2022



       Ricky Tejada (Tejada) appeals pro se from the October 20, 2020 Order
(Order) of the Court of Common Pleas of Schuylkill County (trial court), denying
Tejada’s “Application to Proceed In Forma Pauperis” (Application) because
Tejada’s “underlying action [wa]s frivolous” pursuant to Pennsylvania Rule of Civil
Procedure 240(j)(1), Pa.R.Civ.P. 240(j)(1) (Civil Rule 240(j)(1)), and implicitly
dismissing Tejada’s pro se Civil Complaint (Complaint) on that basis.2 On appeal,
Tejada argues the trial court erred in dismissing his underlying action as frivolous


       1
          This case was assigned to the opinion writer before January 7, 2022, when Judge Cohn
Jubelirer became President Judge.
        2
          While the trial court’s Order did not explicitly dismiss Tejada’s Complaint, it did so
through implication by the language it used.
when he raised cognizable First Amendment3 retaliation claims under 42 U.S.C.
§ 19834 (Section 1983). Upon review, because this Court’s ability to perform
meaningful appellate review of the trial court’s Order is hindered by the trial court’s
failure to offer any explanation for its determination that Tejada’s underlying action
was frivolous, as required by Pennsylvania Rule of Appellate Procedure 1925(a),
Pa.R.A.P. 1925(a) (Appellate Rule 1925(a)), we remand the matter to the trial court
to issue an opinion providing such explanation.
       On or about September 26, 2020, Tejada filed the Complaint under Section
1983 against Sue Dowd, Rene Styka, and Jonathan Simpson (collectively,
Appellees)5 in their individual and official capacities. Therein, Tejada alleged6 that
Appellees violated his due process rights under the First, Fourth,7 Ninth,8 and
Fourteenth9 Amendments to the United States Constitution by “repeatedly


       3
           U.S. CONST. amend. I.
       4
           Section 1983 provides:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the jurisdiction
       thereof to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action at law, suit in
       equity, or other proper proceeding for redress, except that in any action brought
       against a judicial officer for an act or omission taken in such officer’s judicial
       capacity, injunctive relief shall not be granted unless a declaratory decree was
       violated or declaratory relief was unavailable.

42 U.S.C. § 1983.
       5
         Dowd and Styka are Unit Managers at State Correctional Institution Frackville (SCI-
Frackville), and Simpson is a Lieutenant at SCI-Frackville. (Original Record (O.R.) Item 1,
Complaint ¶¶ 1-3.) Appellees are not participating in this matter.
       6
         Given our disposition, we do not set forth Tejada’s allegations in detail.
       7
         U.S. CONST. amend. IV.
       8
         U.S. CONST. amend. IX.
       9
         U.S. CONST. amend. XIV.
                                                  2
confiscating and destroying [Tejada’s] property without due process.” (Original
Record (O.R.) Item 1, Complaint at 1.) Tejada further averred that, after he filed
grievances relating to the confiscation and destruction of his property, Appellees
retaliated against him in violation of the First Amendment and Fourteenth
Amendment, to the United States Constitution. (Id. ¶¶ 13-16.) Tejada also alleged
that Appellees conspired “to violate [Tejada’s] constitutional rights and doctored . .
. [evidence] in furtherance of the conspiracy.” (Id. ¶ 26.) As relief, Tejada sought
to have Appellees pay compensatory and punitive damages in their “individual
capacit[ies]” and various forms of injunctive relief. (Id. at 7.)
      Prior to service of the Complaint on Appellees, the trial court entered its
Order, which states:

      AND NOW, this 20th day of October, 2020, upon consideration of the
      Plaintiff’s Motion to Proceed in Forma Pauperis, it is hereby
      ORDERED that the said Motion is DENIED as the underlying action
      is frivolous.1

             FN 1 The Plaintiff filed this pro se civil complaint,
             together with a petition to proceed in forma pauperis.
             Pa.R.C[iv].P. 240(j) provides: “If, simultaneous with the
             commencement of an action or proceeding or the taking of
             an appeal, a party has filed a petition for leave to proceed
             in forma pauperis, the court prior to acting upon the
             petition may dismiss the action . . . if it is satisfied that the
             action . . . is frivolous.[”] A frivolous action has been
             defined as one that “lacks an arguable basis either in law
             or in fact.” Nei[t]zke v. Williams, 490 U.S. 319 . . .
             (19[89]).

(O.R. Item 3, Trial Court (Ct.) Order, 10/20/2020.)




                                            3
       Thereafter, Tejada filed his Notice of Appeal10 and, without being directed to
do so, a Concise Statement of Errors Complained of on Appeal (Statement) pursuant
to Pennsylvania Rule of Appellate Procedure 1925(b), Pa.R.A.P. 1925(b), setting
forth the errors he believed the trial court committed in dismissing the Complaint as
frivolous. In response to Tejada’s appeal and Statement, the trial court entered an
order, dated December 23, 2020, that, among other things, explained that “[t]h[e]
[c]ourt’s Order dated October 20, 2020, [wa]s attached as the [t]rial [c]ourt [o]pinion
pursuant to [Appellate Rule] 1925[(a)].” (O.R. Item 6, Trial Ct. Order, 12/23/2020.)
       This matter is now before this Court to determine whether the trial court erred
in dismissing Tejada’s Application and Complaint as frivolous under Civil Rule
240(j)(1).11 Civil Rule 240(j)(1) states:

       If, simultaneous with the commencement of an action or proceeding or
       the taking of an appeal, a party has filed a petition for leave to proceed
       in forma pauperis, the court prior to acting upon the petition may
       dismiss the action, proceeding or appeal if the allegation of poverty is
       untrue or if it is satisfied that the action, proceeding or appeal is
       frivolous.

Pa.R.Civ.P. 240(j)(1). An action is frivolous if it “lacks an arguable basis either in
law or in fact.” Id., Note (quoting Neitzke, 490 U.S. at 325). Here, the trial court
concluded this standard was met, and, therefore, dismissed the Complaint and denied
the Application by simply reiterating the above language in its October 20, 2020




       10
            Tejada initially filed his appeal in the Superior Court, which transferred the appeal to
this Court.
         11
            Our review of a trial court’s decision dismissing a matter pursuant to Civil Rule 240(j)
is “limited to a determination of whether constitutional rights have been violated, [and] whether
the trial court abused its discretion or committed an error of law.” McGriff v. Vidovich, 699 A.2d
797, 798 n.2 (Pa. Cmwlth. 1997).
                                                 4
Order, which it then used as its “Opinion pursuant to [Appellate Rule] 1925[(a)].”
(O.R. Item 6, Trial Ct. Order, 12/23/2020.)
       Appellate Rule 1925(a)(1) states, in pertinent part:

       Upon receipt of the notice of appeal, the judge who entered the order
       giving rise to the notice of appeal, if the reasons for the order do not
       already appear of record, shall . . . file of record at least a brief
       opinion of the reasons for the order, . . ., or shall specify in writing
       the place in the record where such reasons may be found.
Pa.R.A.P. 1925(a)(1) (emphasis added). Thus, Appellate Rule 1925(a) “require[s] a
trial court, upon notice of appeal from an order issued by that court, to file an opinion
detailing the reasons for the order or to specify in writing the place in the record
where such reasons may be found.” Lemon v. Dep’t of Transp., Bureau of Driver
Licensing, 763 A.2d 534, 537 n.2. (Pa. Cmwlth. 2000) (emphasis added) (citing
Pa.R.A.P. 1925(a)). The purpose of Appellate Rule 1925(a) “is to facilitate appellate
review of a particular trial court order. Additionally . . . the rule fulfills an important
policy consideration by providing . . . the legal basis for a judicial decision.”
Commonwealth v. Parrish, 224 A.3d 682, 692 (Pa. 2020) (quoting Commonwealth
v. DeJesus, 868 A.2d 379, 382 (Pa. 2005)) (internal quotations omitted). Appellate
Rule 1925(a) is satisfied so long as “the trial court provides at least a short
statement indicating the reasons for the ruling.” Brown v. Zaken (Pa. Cmwlth., No.
1347 C.D. 2016, filed Sept. 21, 2017), slip op. at 7 (emphasis added).12 Requiring
the trial court to explain its reasoning “provide[s] the appellate court with a reasoned
basis for the trial court’s order.” Lemon, 763 A.2d at 537 n.2. “Without an
explanation as to why [a] complaint is frivolous, this Court is unable to conduct


       12
         Pursuant to Pennsylvania Rule of Appellate Procedure 126(b), Pa.R.A.P. 126(b), and
Section 414(a) of this Court’s Internal Operating Procedures, 210 Pa. Code § 69.414(a), an
unreported opinion, while not precedential, may be cited as persuasive.
                                            5
meaningful appellate review of the trial court’s order and [the appellant’s] issues on
appeal.” Brown, slip op. at 7.
      Absent from the trial court’s Order, which constituted its 1925(a) Opinion, is
“the legal basis for [its] judicial decision,” Parrish, 224 A.3d at 692, “a short
statement indicating the reasons for [its] ruling,” Brown, slip op. at 7, or citation to
“the place in the record where such reasons may be found,” Pa.R.A.P. 1925(a)(1).
Instead, the trial court simply quoted Civil Rule 240(j)(1) and its Note and stated, in
a conclusory fashion, that the underlying action was frivolous, without stating how
or why the particular claims set forth in Tejada’s Complaint met that standard. Such
lack of explanation does not satisfy the requirement of Appellate Rule 1925(a)(1)
that a trial court provide “the reasons for the order,” Pa.R.A.P. 1925(a)(1), and does
not “facilitate appellate review of [the] . . . trial court[’s] order,” Parrish, 224 A.3d
at 692. The remedy for non-compliance with Appellate Rule 1925(a) “is a remand
to the trial court with directions that an opinion be prepared and returned to the
appellate court.” Lemon, 763 A.2d at 537.
      Because the trial court did not include any reasons for why it determined that
Tejada’s action was frivolous, the Court cannot engage in adequate and meaningful
appellate review of the trial court’s Order. Parrish, 224 A.3d at 692; Brown, slip
op. at 7. Thus, we remand the matter to the trial court to prepare, within 30 days, an
opinion in accordance with Appellate Rule 1925(a) in support of its October 20,
2020 Order.



                                         __________________________________________
                                         RENÉE COHN JUBELIRER, Judge



                                           6
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Ricky Tejada,                            :
                          Appellant      :
                                         :
                   v.                    :   No. 484 C.D. 2021
                                         :
Sue Dowd, Rene Styka and                 :
Jonathan Simpson                         :


                                      ORDER


      NOW, May 25, 2022, the above-referenced matter is REMANDED to the
Court of Common Pleas of Schuylkill County with the instruction that it issue an
opinion in accordance with Pennsylvania Rule of Appellate Procedure 1925(a),
Pa.R.A.P. 1925(a), within 30 days of the date of this Order. The Prothonotary shall
send a copy of this Order to the Judge of the Court of Common Pleas of Schuylkill
County who issued the October 20, 2020 Order and to the Prothonotary of Schuylkill
County.


      Jurisdiction retained.


                                       __________________________________________
                                       RENÉE COHN JUBELIRER, Judge